[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE
The defendant commissioner of transportation's motion to strike the first count is denied. The plaintiff's notice to the defendant, as required by C.G.S. 13a-144, is not so patently defective as to be inadequate as a matter of law. The question of adequacy is, therefore, for the jury to decide. Zotta v. Burns, 8 Conn. App. 169 (1986).
The defendant commissioner's motions to strike the fourth and fifth counts are granted. Neither C.G.S. 13a-144
nor 52-556 exempt claims for loss of consortium from the doctrine of sovereign immunity. Furthermore, with respect to the fourth count, Raymond Brunelle gave no notice to the state concerning his injuries as required by C.G.S. 13a-144.
MALONEY, J.